 1 James J. Lee, Esq.
   NV Bar No. 1909
 2 LEGAL OFFICES OF JAMES J LEE
   2620 Regatta Drive #102
 3 Las Vegas, NV 89128
   600 W. Broadway St., Suite 920
 4 San Diego, CA 92010
   james@leelitigate.com
 5 702-664-6545
   702-946-1115 (Fax)
 6
   Attorney for Plaintiff, CARLIN WASHBURN
 7

 8                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 9

10   CARLIN WASHBURN,                                        CASE NO.: 2:19-cv-01120-JCM-DJA

11
                         Plaintiff,                          STIPULATION AND PROPOSED ORDER
      v.                                                     TO ENLARGE TIME FOR PLAINTIFF TO
12                                                           RESPOND TO DEFENDANT’S MOTION
                                                             TO DISMISS
13   UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA; DR. JOHN ONYEMA;
14   and DOES 1 through 10,
15                       Defendants.
16

17

18          Plaintiff, CARLIN WASBURN (“Plaintiff”), and Defendants, UNIVERSITY MEDICAL

19 CENTER OF SOUTHERN NEVADA (“UMC”), by and through their respective counsel of record

20 hereby submit this stipulation to enlarge time for Plaintiff to Oppose Defendant UMC’s Motion to

21 Dismiss the First Amended Complaint by 14 days, on grounds that the parties are in settlement

22 discussions and will likely settle this matter prior to the extended deadline. The current deadline for

23 Plaintiff’s Opposition is April 6, 2020. The parties stipulate to enlarge Plaintiff’s time to respond until

24 April 17, 2020.

25
                                                        1
                               STIPULATION AND PROPOSED ORDER TO ENLARGE TIME
26
 1 Dated: April 3, 2020                               Dated: April 3, 2020

 2 Respectfully submitted,                            Respectfully submitted,

 3 /s/ James Lee__________________________            /s/ F. Thomas Edwards
   James J. Lee, Esq.                                 F. Thomas Edwards
 4 LEGAL OFFICES OF JAMES J LEE                       Holley Driggs Walch Fine Puzey Stein &
   Attorney for Plaintiff, CARLIN WASHBURN            Thompson
 5                                                    Attorney for Defendant, UNIVERSITY
                                                      MEDICAL CENTER
 6

 7
                                           ORDER
 8
           IT IS SO ORDERED.
 9

10                                                    ________________________________
                                                      UNITED STATES DISTRICT JUDGE
11
                                                             April 8, 2020
                                                      DATED: _________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                  2
                             STIPULATION AND PROPOSED ORDER TO ENLARGE TIME
26
           Case 2:19-cv-01120-JCM-DJA Document 19 Filed 04/06/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2          I am over the age of 18, of sound mind, and counsel in this case for Plaintiff Carlin Washburn. I

 3 hereby certify that on this 3th day of April 2020, a true and correct copy of the foregoing STIPULATION

 4 AND PROPSED ORDER ENLARGING TIME FOR PLAINTIFF TO RESPOND TO

 5 DEFENDANT’S MOTION TO DISMISS was served:

 6

 7 [X]      By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-1, the above-referenced document
            was electronically filed and served upon the parties listed below through the Court’s Case
 8          Management and Electronic Case Filing (CM/ECF) system:

 9
            F. Thomas Edwards, Esq.
10          Jessica M Lujan, Esq.                                          Attorneys for Defendant

11

12
            I declare under penalty of perjury that the foregoing is true and correct. Executed on April 3,
13
     2020, at Las Vegas, Nevada.
14

15
                                                           /s/ James Lee
16                                                         James Lee

17

18

19

20

21

22

23

24

25
                                                       3
                              STIPULATION AND PROPOSED ORDER TO ENLARGE TIME
26
